     Case 3:20-cv-01938-JM-WVG Document 6 Filed 12/16/20 PageID.11 Page 1 of 1



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   MARTIN VASQUEZ and GERALDLYN                        Case No.: 20cv1938 JM(WVG)
     VASQUEZ
12
                                       Plaintiffs,       ORDER ON EX-PARTE REQUEST
13                                                       TO SUBSTITE ATTORNEY
     v.
14
     UNTIED STATES OF AMERICA;
15
     DOES 1-10; and ROE corporations 1-10
16                                   Defendants.
17
18         Having reviewed Plaintiffs’ Ex-Parte Motion to Substitute Attorney, (Doc. No. 5),
19   the court finds good cause exists to grant Plaintiffs’ Motion. Ms. Kathryn P. Cooney, of
20   the Cooney Law Office, has been retained as new counsel to represent Plaintiffs.
21   Accordingly, the court ORDERS that Ms. Cynthia Chihak, of Cynthia R Chihak and
22   Associates, be removed from the court’s electronic notification list.
23         IT IS SO ORDERED.
24   Dated: December 16, 2020
25
26
27
28

                                                     1
                                                                              20cv1938 JM(WVG)
